Citation Nr: 1733921	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple myeloma as due to herbicide agent exposure.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Child
ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.  He died in March 2012.  The appellant is his surviving spouse who, in June 2012, was substituted as the claimant in this matter to complete the deceased Veteran's claims.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from March 2010 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2013, a Travel Board hearing was held by a Veterans Law Judge (VLJ) who is no longer with the Board.  In June 2017, the Board notified the appellant that, because the VLJ who conducted her hearing is no longer with the Board, she was entitled to an additional hearing before a VLJ who would participate in the decision of her appeal.  The appellant responded that she did not desire a new hearing.

In January 2014, the Board remanded the case for additional development.  Unfortunately, for reasons discussed below, the Board finds that the directives of the January 2014 Remand have not been substantially complied with regarding the claims on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998); Gagne v. McDonald, 27 Vet. App. 397, 402-03 (2015).  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

While the Board regrets additional delay, review of the record reveals that additional development is needed to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The appellant contends that the Veteran was diagnosed with multiple myeloma as a result of herbicide agent exposure in Thailand.  During the appeal period, the Veteran was diagnosed with multiple myeloma.  See August 2009 letter from private physician Dr. M.W..  As multiple myeloma is a presumptive disability for exposure to herbicide agents under 38 C.F.R. § 3.309(e), the remaining inquiry is whether or not the Veteran was exposed to herbicide agents during active duty service.  A Veteran who served in the Republic of Vietnam during the Vietnam Era, January 9, 1962 to May 7, 1975, is presumed to have been exposed to Agent Orange or other herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).

Military personnel records confirm that the Veteran served during the presumptive period; however, his service was not in Vietnam but on the Ubon Royal Thai Air Force Base (AFB), Thailand as a Munitions Maintenance Specialist from July 1972 to December 1973.  The appellant asserts, however, that the Veteran was exposed to herbicide agents while in Thailand.  VA has developed specific procedures to determine whether a Veteran was exposed to herbicide agents in locations other than the Republic of, to specifically include Thailand.  See VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 5(a) and (b).   

In January 2014, the Board remanded the claim to the RO to take appropriate action following VA's protocol for verifying exposure to herbicide agents outside of Vietnam, specifically at Ubon Air Force Base in Thailand.  The Board asked the RO to contact the Joint Services Records Research Center (JSRRC); provide the verified particulars of the Veteran's Foreign Service; and request verification of the claimed herbicide agent exposure in Thailand.

The Veteran was assigned to the 408th and 8th Munitions Maintenance Squads of the 8th Tactical Fighter Wing.  His performance reports pertaining to his service in Thailand suggest that, although he was based at the Ubon Royal Thai AFB, his job may have involved traveling to other locations in Thailand over public roads to deliver munitions.  A statement from the Veteran's fellow serviceman noted that, while stationed at Ubon Thai AFB, they were required to work on flight-line holding areas and off-base bomb dumps, which frequently exposed them to chemicals like Napalm Powder, JP-4, Agent Orange, Willy Pete (White Phosphorus), Comp 4 and other explosives.

Following the Board's remand, the AOJ contacted JSRRC, as directed by the Board; however, in November 2014, JSRRC responded noting the Agent Orange request on the Veteran's behalf has not been researched because the dates provided are too expansive for JSRRC to conduct research - the dates provided by exceeded the limit of a 60-day time period.  The AOJ was asked to resubmit the request.  The Board notes that, to date, a review of the record reveals that a new request has not been submitted.  Stegall v. West, 11 Vet. App. 268, 271.

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held in Gagne v. McDonald, 27 Vet. App. 397 (2015)., that VA's duty to assist is not bound by the JSRRC's 60-day limitation for verification requests (in that case, stressor verification was at issue).  The Court found that VA was obligated under its duty to assist to submit multiple 60-day requests to the JSRRC for records of a stressor event.  Id. at 7.  The Court determined that the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile."  Id.  However, the Court did not state that the duty to assist requires unlimited searches.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("The 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  In Gagne, the Veteran's relevant service period for his claimed in-service stressor covered a 13-month period from August 1967 to August 1968.  Gagne v. McDonald, 2015 WL 6114516 at 7.  The Court found that a records search over a 13-month period was not "unreasonably long, given the particulars of the stressor provided by the appellant."  Id.  Here, the RO should have submitted herbicide agent verification requests that covered the Veteran's relevant service period of July 1972 to December 1973, as it was both a reasonable period of time and the Veteran provided a sufficient account of his time and activities in Thailand.  The Board finds that, as VA did not comply with its duty to assist, a remand is required to obtain the requested information from the JSRRC.

The issue of entitlement to SMC is inextricably intertwined with the other issue on
appeal, therefore this issue must also be returned to the RO for readjudication.  See
Harris v Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

The case is therefore REMANDED for the following action:

1. Contact the JSRRC and request that they verify whether the Veteran was exposed to an herbicide agent at any time, from July 1972 to December 1973, while he was assigned to Ubon Royal Thai Air Force Base, Thailand, to include whether he was exposed to an herbicide agent when traveling to and from off-base bomb dumps, from July 1972 to December 1973. Separate responses must be provided for each 60-day period from July 1972 to December 1973.  A copy of the request(s) to the JSRRC and the responses for each 60-day period from July 1972 to December 1973 should be included in the claims file.

 2. Review the responses obtained from the JSRRC to ensure that they cover the entire time period (in 60-day increments) while the Veteran was assigned to Ubon Royal Thai Air Force Base, Thailand from July 1972 to December 1973.  If they do not cover this entire time period, then please take appropriate corrective action. See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above actions, the appellant's claims should be readjudicated based on the entirety of the evidence.  If any claims remain denied, the appellant and her representative should be issued a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


